DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ollila et al., US 2017/0140221.
Regarding Claim 1, Ollila discloses:  An image pickup apparatus comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an image pickup element configured to capture an image by a plurality of pixels arranged two-dimensionally (a specialized sensor [image sensor] that has 
wherein the image pickup element includes:
a visible light image-image pickup region configured to capture a visible light image by receiving visible light (a specialized sensor that has some pixels for visible light and other pixels for IR may be used; paragraphs [0026], [0037], [0046] of Ollila); and
an infrared light image-image pickup region configured to capture an infrared light image by receiving infrared light (a specialized sensor that has some pixels for visible light and other pixels for IR may be used; paragraphs [0026], [0037], [0046] of Ollila); and
the image pickup apparatus further includes a polarizing filter that includes a plurality of polarizing units including a plurality of polarizing elements having principal axes different each other (four separate LC layers, wherein each layer may have two components each for a different polarization, such as within one layer there may be a vertical polarization component and a horizontal polarization component; paragraphs [0061], [0062] of Ollila);
the plurality of polarizing units being associated with the plurality of pixels forming the infrared light image-image pickup region and being arranged two-dimensionally (the LC layers are arranged to extend in both a first dimension orthogonal to an optical axis and a second dimension orthogonal to both the optical axis and the first dimension, and are associated with the pixels in that they filter light prior to such light reaching the pixels; paragraphs [0061], [0062] of Ollila; the Examiner notes that the claims do not require, e.g., a two-dimensional array of polarizing units, nor do they require any sort of directional or dimensional or numerical correspondence between the pixels and the polarizing units).

Regarding Claim 2, Ollila discloses:  wherein the visible light image-image pickup region and the infrared light image-image pickup region are each formed in the image pickup element (a specialized sensor that has some pixels for visible light and other pixels for IR may be used; paragraphs [0026], [0037], [0046] of Ollila).

Regarding Claim 3, Ollila discloses:
wherein an infrared light blocking filter that blocks the infrared light is provided in the visible light image-image pickup region (second mask 314 blocks only IR light so that the visible light is not affected; paragraph [0048] of Ollila);
a visible light blocking filter that blocks the visible light is provided in the infrared light image-image pickup region (top mask 312 blocks visible and IR light and may be made of a solid material that blocks all light; paragraph [0047] of Ollila); and
a relative position of the infrared light blocking filter to the visible light image-image pickup region and a relative position of the visible light blocking filter to the infrared light image-image pickup region are each fixed (second mask 314 and top mask 312 are in fixed positions relative to the image sensor 308; paragraphs [0037], [0047]-[0051] and FIG. 3 of Ollila; the Examiner notes that in the disclosed “Bayer pattern”, the infrared pixels are dispersed throughout the entire image sensor [e.g., checkered pattern in which one-fourth of the pixels are infrared pixels], and thus both the second mask 314 and the top mask 312 are provided in the visible light pickup region and infrared light pickup region because the masks are positioned over image sensor 308 [see, e.g., FIG. 3 of Ollila]).

Regarding Claim 4, Ollila discloses:  wherein each of the polarizing units includes a polarization region in which the polarizing element is present and a non-polarization region in which the polarizing element is not present (LC film 516 includes supporting substrate 516E; paragraph [0062] and FIG. 6 of Ollila).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ollila in view of Hoffman, US 2015/0015478.
Regarding Claim 5, Ollila discloses:  An image processing apparatus comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):  an image processing unit configured to perform image processing on the infrared light image captured with the infrared light image-image pickup region of the image pickup apparatus according to claim 1 (image signal processor ISP, processing a visible light image and an IR light image captured simultaneously or at different times; paragraphs [0038], [0051], [0090]-[0095] and FIGS. 1, 15, 16 of Ollila).
Ollila does not appear to disclose:  while reducing a specularly reflected component contained in infrared light received by the infrared light image-image pickup region.
Hoffman is related to Ollila with respect to infrared light image capture and analysis of human eyes.
Hoffman teaches:  while reducing a specularly reflected component contained in infrared light received by the infrared light image-image pickup region (a controller [processor] determines whether specular reflection is problematic for imaging a cornea of the eye, at which point such controller adjusts either the infrared [IR] pixels being used or an infrared camera being used, in order to reduce such specular reflection; paragraphs [0056]-[0060] and FIG. 5 of Hoffman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the specular reflection reduction of Hoffman for the device of Ollila because such specular reflection reduction enables improved imaging when a subject is wearing eyeglasses, as taught in paragraphs [0058]-[0060] of Hoffman.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten to include the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 6, although the prior art discloses various image pickup apparatus, including:


    PNG
    media_image1.png
    299
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    74
    551
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    51
    569
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image4.png
    271
    573
    media_image4.png
    Greyscale


With respect to Claim 7, although the prior art discloses various image pickup apparatus, including:


    PNG
    media_image1.png
    299
    567
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    97
    569
    media_image5.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image6.png
    97
    572
    media_image6.png
    Greyscale


With respect to Claim 8, although the prior art discloses various image pickup apparatus, including:


    PNG
    media_image1.png
    299
    567
    media_image1.png
    Greyscale


    PNG
    media_image5.png
    97
    569
    media_image5.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image7.png
    150
    573
    media_image7.png
    Greyscale


Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872